Title: From George Washington to Elizabeth Dandridge Aylett Henley, 20 October 1799
From: Washington, George
To: Henley, Elizabeth Dandridge Aylett



Dear Madam,
Mount Vernon 20th Octr 1799

You will perceive by the Enclosed, which is left open for your perusal before it is forwarded, that your son John, is appointed a Mid-shipman in the Navy of the United States.
You will press him to take the oath of Office, required by the Secretary of the Navy, without delay; and forward it to that Gentleman in the manner he directs—Enclosing it in a letter couched in some such terms as you will find on the other side. From the date of which letter of Acceptance, his pay will commence, according to the information given therein.

The oath may be taken before any respectable Magistrate, who must certify the same, at the bottom thereof. and I hope by his punctuality, and diligence in performing the duties which will be required of him, and his obedience to orders, he will give sufficient evidence of his deserving this first grade in the Naval Service, & thereby entitle himself to promotn.
As I expect your Sister is writing to you, I shall say nothing concerning her, or family matters; only adding that with the greatest truth I remain Your most Obedient, and Affectionate Hble Servant

Go: Washington


P.S. If your Son John can write a tolerable hand, the Letter to the Secy of the Navy had better be written by himself than any other; taking care to spell his words well.

